Citation Nr: 0314388	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

At this juncture, the Board notes that the veteran's original 
claims for entitlement to service connection for the 
residuals of a head injury and the residuals of a cervical 
spine injury were denied separately in an April 1984 rating 
decision.  The veteran has attempted unsuccessfully to reopen 
his claim for entitlement to the residuals of a head injury 
on several occasions since April 1984, and his request was 
most recently denied in a February 1999 Board decision.  At 
times, including the February 1999 Board decision, the 
veteran's claimed cervical spine disability has been 
discussed in conjunction with his claimed residuals of a head 
injury, and the terms appear to have been on occasion used 
interchangeably.  However, the veteran's current January 2001 
request to reopen his claim appears to be confined to his 
claimed cervical spine disability, which he states occurred 
secondary to a head trauma, and the only evidence he has 
submitted in conjunction with this request concerns the 
cervical spine.  The RO has confined its consideration of 
this appeal to the cervical spine.  Accordingly, in the 
absence of any indication that the veteran seeks to reopen 
his claim for service connection for the residuals of a head 
trauma, the Board will also confine its consideration in this 
appeal to the claim for service connection for the residuals 
of a cervical spine disability.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for the residuals of a cervical spine disability was denied 
in an April 1984 rating decision on the basis that there was 
no evidence of a current cervical spine disability; the 
veteran did not submit a notice of disagreement within a year 
of receiving notice of this decision.  

2.  Evidence received since April 1984 includes evidence that 
was not previously considered, and which tends to prove that 
the veteran has a current cervical spine disability.  


CONCLUSIONS OF LAW

1.  The April 1984 rating decision which denied entitlement 
to service connection for the residuals of a cervical spine 
disability is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.105(a) (2002). 

2.  Evidence submitted since April 1984 is new and material.  
38 U.S.C.A. § 1110, 5108 (West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a cervical spine 
disability due to an injury he received during active 
service.  He states that he was assaulted by three other 
servicemen.  These men first threw a brick that hit him in 
the head.  Next, they overpowered him and forced his head 
through the open door of their truck and down hard onto the 
floorboard, so that the veteran was placed into a position 
where he was kneeling on the ground with his head still on 
the floor of the truck.  He was then pushed downwards in this 
position, which exerted pressure on his neck and resulted in 
the injury.  The veteran notes that his claim for service 
connection was previously denied in part due to a lack of 
evidence of a current disability, but he now contends that he 
has submitted recent medical evidence that establishes the 
existence of his claimed disability. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The veteran was notified 
of these duties in a June 2001 letter, and the Board finds 
that these duties have both been met.  Given the favorable 
nature of this portion of the decision, no further discussion 
of the VCAA is required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The record shows that entitlement to service connection for 
the residuals of a head injury and the residuals of a 
cervical spine injury was initially denied in an April 1984 
rating decision.  The veteran was notified of this decision 
in April 1984, but he did not submit a notice of disagreement 
within one year of receipt of the letter.  Therefore, the 
April 1984 decision is final, and is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

The veteran requested that his claim for service connection 
for a cervical spine disability be reopened in January 2001.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  (as 
in effect prior to August 29, 2001).  Evidence can be 
material if it tends to prove the merits of a claim as to 
each essential element that was a specified basis for the 
last disallowance of the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen his claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

The April 1984 rating decision which originally denied the 
veteran's claim for service connection for a cervical spine 
disability considered the veteran's service medical records, 
which were noted to be incomplete, and the report of a March 
1984 VA examination.  Service connection was denied on the 
basis that there was no evidence of a current cervical spine 
disability.  The April 1984 rating decision was the last 
decision issued by either the RO or the Board to specifically 
consider the claimed cervical spine disability.  

The evidence received in conjunction with the veteran's 
January 2001 request to reopen his claim includes the report 
of a January 2001 magnetic resonance imaging study of the 
cervical spine.  This study resulted in an impression of 
disc-osteophyte complexes at C4 to C5 and C5 to C6 with 
central canal stenosis and an impression upon the anterior 
aspect of the cord particularly at C4 to C5, and a bilateral 
neuroforaminal stenosis at C5 to C6.  

The Board finds that the January 2001 study constitutes 
evidence that is both new and material.  It is new in that 
evidence of a current disability was not considered in April 
1984.  It is material because it tends to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last disallowance of the claim; in this case 
the absence of a current disability.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  Therefore, the veteran's claim must be 
reopened and considered on a de novo basis.  

The veteran's claim for entitlement to service connection for 
the residuals of a cervical spine disability will be 
addressed further in the Remand section at the end of this 
decision.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a cervical spine disability; 
to this extent only, the appeal is granted. 


REMAND

As noted above, the veteran's claim for entitlement to 
service connection for the residuals of a cervical spine 
disability has been reopened, and must now be considered on a 
de novo basis.  When a claim which has previously been denied 
by the RO is reopened by the Board, the Board must not take 
any action which would prejudice the rights of the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO has 
not considered the veteran's claim on the basis of all the 
evidence, both new and old, in order to determine whether the 
prior disposition of the claim should be altered.  Therefore, 
in order to protect the rights of the veteran, the Board 
believes that the RO should be afforded an opportunity to 
review the veteran's claim for entitlement to service 
connection on a de novo basis.  

At a December 2002 hearing, the veteran testified that he had 
been employed by the Atlanta Fire Department after discharge 
from service in 1971 until 1979.  He indicated that the fire 
department provided him with physical examinations during 
this time, and that he may have reported his cervical spine 
disability at that time.  The Board notes that these records 
are not contained in the claims folder.  In addition, the 
veteran testified that he had received treatment from private 
physicians during this period.  These records are also not 
contained in the claims folder.  The Board believes that an 
attempt should be made to obtain these medical records and 
associate them with the claims folder.  

The veteran contends that he sustained his neck injury during 
an assault sometime in 1970.  He further maintains that there 
was a Captain's Mast which addressed this incident, and he 
believes that this would be reflected in the log of the ship 
to which he was assigned at that time, the U.S.S. 
Mississinewa.  The Board finds that an attempt should be made 
to obtain the veteran's personnel records, as well as any 
relevant records from the ship's log.  

Therefore, the Board REMANDS this case to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
cervical spine disability since discharge 
from service.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  In particular, the 
Atlanta Fire Department should be 
contacted, and copies of all the 
veteran's medical records dated from 1971 
to 1979 should be obtained and associated 
with the claims folder. 

2.  In order to ensure that all service 
medical records have been obtained, the 
RO should make another attempt to secure 
the veteran's service medical records 
through official channels.  If no further 
records are available, it should be noted 
in the claims folder.  

3.  The RO should attempt to obtain the 
veteran's service personnel records 
through official channels.  If no records 
are available, it should be noted in the 
claims folder.  

4.  The RO should attempt to obtain the 
ship deck logs of the U.S.S. Mississinewa 
for 1970.  If official sources request 
that the search be narrowed, all evidence 
of disciplinary actions, including 
Captain's Masts, should be obtained and 
associated with the claims folder.  These 
records should be requested from the 
Naval Historical Center, Washington Naval 
Yard, 901 M. St. S.E., Washington, D.C. 
20374-5060.  If there are indications 
that the records may now be stored at an 
additional facility, records should also 
be requested from this facility.  If no 
relevant records are available, it should 
be noted in the claims folder.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
on a de novo basis.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

	(CONTINUED ON NEXT PAGE)




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



